
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


FIRST AMENDMENT
TO
INVESTMENT ADVISORY AND ADMINISTRATIVE SERVICES AGREEMENT


        THIS FIRST AMENDMENT TO INVESTMENT ADVISORY AND ADMINISTRATIVE SERVICES
AGREEMENT (this "Amendment"), dated as of August 10, 2012, by and between FS
Energy and Power Fund, a Delaware statutory trust (the "Fund"), and FS
Investment Advisor, LLC, a Delaware limited liability company (the "Adviser").


RECITALS


        WHEREAS, the Fund and the Adviser entered into the Investment Advisory
and Administrative Services Agreement, dated as of April 28, 2011 (the
"Agreement"); and

        WHEREAS, the parties desire to amend the Agreement to remove references
to the Subordinated Liquidation Incentive Fee (as defined in the Agreement).


AGREEMENTS


        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:

1.Definitions.    Capitalized terms used herein and not otherwise defined herein
have the meanings given to such terms in the Agreement, as amended by this
Amendment.

2.Amendments to the Agreement.

a.Section 3(b) of the Agreement is hereby deleted and replaced in its entirety
with the following:

"(b)    Incentive Fee.    The Incentive Fee shall consist of two parts, as
follows:

(i)The first part, referred to as the "Subordinated Incentive Fee on Income,"
shall be calculated and payable quarterly in arrears based on the Fund's
"Pre-Incentive Fee Net Investment Income" for the immediately preceding quarter.
The payment of the Subordinated Incentive Fee on Income shall be subject to
payment of a preferred return to investors each quarter, expressed as a
quarterly rate of return on Adjusted Capital (as defined below) at the beginning
of the most recently completed calendar quarter, of 1.625% (6.5% annualized),
subject to a "catch up" feature (as described below).

For this purpose, "Pre-Incentive Fee Net Investment Income" means interest
income, dividend income and any other income (including any other fees, other
than fees for providing managerial assistance, such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Fund receives
from portfolio companies) accrued during the calendar quarter, minus the Fund's
operating expenses for the quarter (including the Base Management Fee, expenses
payable under this Agreement and any interest expense and dividends paid on any
issued and outstanding preferred shares, but excluding the incentive fee).
Pre-Incentive Fee Net Investment Income includes, in the case of investments
with a deferred interest feature (such as original issue discount debt
instruments with payment-in-kind interest and zero coupon securities), accrued
income that the Fund has not yet received in cash. Pre-Incentive Fee Net
Investment Income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation.

For purposes of this fee, "Adjusted Capital" shall mean cumulative gross
proceeds generated from sales of the Fund's Common Shares (including proceeds
from the

--------------------------------------------------------------------------------



Fund's distribution reinvestment plan) reduced for distributions from
non-liquidating dispositions of the Fund's investments paid to shareholders and
amounts paid for share repurchases pursuant to the Fund's share repurchase
program.

The calculation of the Subordinated Incentive Fee on Income for each quarter is
as follows:

(A)No Subordinated Incentive Fee on Income shall be payable to the Adviser in
any calendar quarter in which the Fund's Pre-Incentive Fee Net Investment Income
does not exceed the preferred return rate of 1.625% or 6.5% annualized (the
"Preferred Return") on Adjusted Capital;

(B)100% of the Fund's Pre-Incentive Fee Net Investment Income, if any, that
exceeds the preferred return but is less than or equal to 2.031% in any calendar
quarter (8.125% annualized) shall be payable to the Adviser. This portion of the
Fund's Subordinated Incentive Fee on Income is referred to as the "catch up" and
is intended to provide the Adviser with an incentive fee of 20% on all of the
Fund's Pre-Incentive Fee Net Investment Income when the Fund's Pre-Incentive Fee
Net Investment Income reaches 2.031% (8.125% annualized) in any calendar
quarter; and

(C)For any quarter in which the Fund's Pre-Incentive Fee Net Investment Income
exceeds 2.031% (8.125% annualized), the Subordinated Incentive Fee on Income
shall equal 20% of the amount of the Fund's Pre-Incentive Fee Net Investment
Income, as the Preferred Return and catch-up will have been achieved.



(ii)The second part of the incentive fee, referred to as the "Incentive Fee on
Capital Gains," shall be an incentive fee on capital gains earned on liquidated
investments from the portfolio and shall be determined and payable in arrears as
of the end of each calendar year (or upon termination of the investment advisory
agreement). This fee shall equal 20.0% of the Fund's incentive fee capital
gains, which shall equal the Fund's realized capital gains on a cumulative basis
from inception, calculated as of the end of the applicable period, computed net
of all realized capital losses and unrealized capital depreciation on a
cumulative basis, less the aggregate amount of any previously paid capital gain
incentive fees."



b.All references in Example 2 of Appendix A of the Agreement to "Incentive Fee
on Capital Gains During Operations" are hereby deleted and replaced in their
entirety with "Incentive Fee on Capital Gains".

c.Appendix A of the Agreement is hereby amended by deleting Example 3 in its
entirety.



3.Other Terms.    Except as provided herein, the Agreement remains unchanged and
in full force and effect, and references to the "Agreement" contained in the
Agreement shall for all purposes be deemed to refer to the Agreement as amended
by this Amendment.

4.Entire Agreement; Governing Law.    The Agreement, as amended by this
Amendment, contains the entire agreement of the parties and supersedes all prior
agreements, understandings and arrangements with respect to the subject matter
hereof. Notwithstanding the place where this Amendment may be executed by any of
the parties hereto, this Amendment shall be construed in accordance with the
laws of the State of New York. For so long as the Fund is regulated as a BDC
under the Investment Company Act, this Amendment shall also be construed in
accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

[Remainder of Page Intentionally Left Blank]

2

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed on the date first above written.



  FS ENERGY AND POWER FUND



 

By:

 

/s/ GERALD F. STAHLECKER


--------------------------------------------------------------------------------



      Name:  

Gerald F. Stahlecker



      Title:  

Executive Vice President



 

FS INVESTMENT ADVISOR, LLC



 

By:

 

/s/ GERALD F. STAHLECKER


--------------------------------------------------------------------------------



      Name:  

Gerald F. Stahlecker



      Title:  

Executive Vice President

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



FIRST AMENDMENT TO INVESTMENT ADVISORY AND ADMINISTRATIVE SERVICES AGREEMENT
RECITALS
AGREEMENTS
